Citation Nr: 0417501	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis claimed to be present in multiple joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1963.

On file is a report of a March 1964 rating decision wherein 
entitlement to service connection was denied for arthritis 
claimed to be present in the right shoulder.

In September 1966 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a chronic 
acquired low back disorder at which time degenerative changes 
in the lumbar spine were demonstrated on x-ray, thereby 
including arthritis.

This matter comes before the Board on appeal of a May 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for arthritis claimed to be present in multiple 
joints including the right shoulder and back.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In October 2003 the RO issued a VCAA notice letter to the 
veteran addressing the claim of entitlement to service 
connection for multiple joint arthritis.  The Board notes 
that the May 2002 rating decision and the May 2003 statement 
of the case show the RO addressed whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for arthritis.

In this case, the veteran was afforded a VA examination in 
April 2003 in connection with his claim for service 
connection.  Although the examiner provided a summary of the 
veteran's pertinent medical history and an opinion that the 
veteran's arthritis was not likely related to his period of 
service, the Board notes that the examiner did not offer a 
clear and thorough rationale for the opinion.  Instead, the 
examiner simply provided a recitation of facts and did not 
discuss the medical principles involved or the reasons for 
his opinion.  

Additionally, the Board observes that Trina A. Joslin, MD, 
submitted several letters on behalf of the veteran indicating 
that his disorder may have been initially difficult to 
diagnose and that his arthritic symptoms likely began during 
his military service.  However, the Board notes that these 
letters do not specifically address whether it is at least as 
likely as not that the veteran's current arthritis is related 
to his military service.  Therefore, the Board finds that a 
clarifying medical opinion is necessary for the purpose of 
determining the nature and etiology of any arthritis that may 
be present.




In addition, the Board observes that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  However, the records upon which this decision was 
based are not associated with the claims file, and it is 
unclear as to whether any of the records may have pertained 
to his arthritis.  Therefore, the RO should obtain and 
associate such records with the veteran's claims folder.   

Additionally, it appears that the veteran's complete 
treatment records may not be associated with the claims file.  
He filed a statement in August 2003 in which he related that 
he had received treatment at the VA hospital in April 2003 
and July 2003.  However, the evidence of record does not 
include VA medical records dated in July 2003.  Nor does the 
claims file contain the actual treatment records from Dr. 
Joslin.  

Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
the veteran's arthritis.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for arthritis since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, particularly the 
medical records from Dr. Trina A. Joslin.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



The VBA AMC should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
benefits to the veteran.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
who has not previously seen or examined 
him including on a fee basis if necessary 
for the purpose of ascertaining the 
current nature, of severity, and etiology 
of osteoarthritis in any joint.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that 
arthritis in any joint is related to 
service on any basis, or if pre-existing 
service, was aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of whether new and 
material evidence had been submitted to 
reopen a claim of entitlement to service 
connection for arthritis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


